DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/01/22 has been entered.
Claims 1-4, 7-20, 22-28, 54-62 are pending, wherein claims 58-62 were newly added.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 7/01/22 is insufficient to overcome the rejection of claims 1-4, 7-20, 22-28, and 54-57 based upon 35 U.S.C. 103 as set forth in the last Office action because:  the facts presented do not outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-20, 22-28, and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenbichler (WO 2016/083506 A1, previously cited) in view of Marti et al (US 7,455,635, previously cited), Bergeron et al (US 4,588,021, previously cited), Yamamoto (JP H02-280909 A, previously cited) and Sakakibara (JP H01-018511 A, previously cited).
Regarding claim 1, Hohenbichler teaches a method of continuously casting thin strip by controlling roll crown (paragraph [0009]) comprising the steps of:
assembling a caster having a pair of counter rotating casting rolls with a nip there between capable of delivering cast strip downwardly from the nip, each casting roll having a casting surface formed by a cylindrical tube having thickness of no more than 80 millimeters of a material selected from the group consisting of copper and copper alloy (paragraph [0009], step a), optionally with a metal or metal alloy coating thereon (note that the limitation is optional and thus not required, however, disclosed in paragraph [0057], chromium or nickel coating), and having a plurality of longitudinal water flow passages extending through the cylindrical tube (paragraph [0009], paragraph [0059], longitudinal water flow passages 126);
positioning at least two expansion rings within and adjacent the cylindrical tube and spaced within 450 mm of edge portions of the cast strip formed on opposite end portions of the casting rolls during a casting campaign (paragraph [0009], step b),
assembling a metal delivery system capable of forming a casting pool supported on the casting surfaces of the casting rolls above the nip with side dams adjacent to the ends of the nip to confine the casting pool (paragraph [0009], step c); and
controlling the radial dimension of the expansion rings responsive to at least one of digital or analog signal received from at least one sensor to control the roll crown of the casting surfaces of the casting rolls during the casting campaign (paragraph [0009], step e).
Note that the method and casting roll of Hohenbichler is substantially identical to that being claimed.  The presently claimed casting roll differs in that the present claims further require that each expansion ring has at least one heating element. However, note that Hohenbichler’s expansion rings are controlled by regulating the temperature of the expansion ring (paragraph [0071]), where each expansion ring is electrically heated (paragraph [0073]).  Thus, the body of the expansion ring of Hohenbichler meets the claim limitation of at least one heating element.

Hohenbichler fails to teach an insulating coating on each expansion ring, the insulating coating having a thickness such that when the cylindrical tube is cooled with the longitudinal water flow passes and the heating element operated, the expansion ring is capable of achieving a temperature different relative to the cylindrical tube at least 50% greater than a temperature difference that a similar but uncoated expansion ring could achieve under substantially similar operating conditions.  
Marti et al discloses a casting roller (1) having intermediate rings (7b, 7c, 7d) that radially expand to act on the cylinder sleeve to either globally alter or make local fine adjustments to the external profile of the casting roller (abstract).  In one embodiment (fig 7, col 4 lines 5-25), Marti et al discloses that the intermediate ring (7d) is provided with a pressure ring (24), which expands in response to inductive heating (col 4 lines 5-25).  To further intensify the effect, insulation (25) is provided which thermally insulates the pressure ring from the cylinder sleeve and the intermediate ring (col 4 lines 5-25).
In view of the teachings of Marti et al, it would have been obvious to one of ordinary skill in the art to apply an insulating coating onto each expansion ring of Hohenbichler, in order to intensify the effect of the expansion of the rings when heated (note that the use of an insulation would prevent leakage of heat to and from the water flow passages and the casting roll surface, thus providing for a more accurate control of thermal expansion of the expansion roll).

The combination of Hohenbichler as modified by Marti et al is quiet to the insulating coating having a thickness such that when the cylindrical tube is cooled with the longitudinal water flow passes and the heating element operated, the expansion ring is capable of achieving a temperature difference relative to the cylindrical tube at least 50% greater than a temperature difference that a similar but uncoated expansion ring could achieve under substantially similar operating conditions.  
Bergeron discloses a thermally insulating matrix coating primarily for the flexible belts of a continuous casting machine, but can be applied to other portions of the continuous casting machine (col 1 lines 5-20).  Bergeron discloses zirconia as the preferred insulative material, which also has a coefficient of expansion that closely approximates that of steel (1-10), and that Yttria may be added to stabilize the structure of the zirconia crystals during thermal cycling (col 9 lines 1-25).  Bergeron’s coatings are suitable adherent and mechanically and thermally durable (col 2 lines 45-50).  Bergeron recognizes that for extra insulation, thicknesses of several times 0.002 of an inch will be useful, since the coating is rugged and can withstand flexing.  Thicknesses as great as 0.015 of an inch are readily produced and are rugged (col 11 line 52 – col 12 line 2).  Bergeron also recognizes applying a greater thickness of the insulating material depending on the application of the coating (col 12 lines 40-51).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of said insulating coating, such as to have a thickness of at least 0.010 inch, as a greater thickness would provide for extra insulation, where Marti recognizes that insulation intensifies the effect of the expansion ring, and that the thickness and the amount of insulation described in Bergeron is rugged and thermally durable, and that a specific thickness would depend on the intended use of the coating.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).
Note that the combination suggests insulating coatings that are rugged and have a thickness that can be several times 0.002 of an inch, such as being up to 0.015 inches.  A thickness of 0.015 inch overlaps the disclosed (publication, paragraph [0120]) and claimed thickness (claims 54-55), and would therefore meet the claimed property of being a thickness such that when the cylindrical tube is cooled with the longitudinal water flow passes and the heating element operated, the expansion ring is capable of achieving a temperature different relative to the cylindrical tube at least 50% greater than a temperature difference that a similar but uncoated expansion ring could achieve under substantially similar operating conditions.  

The combination of Hohenbichler as modified by Marti et al and Bergeron discloses regulating the expansion of the expansion rings by regulating the temperature (Hohenbichler, paragraph [0071]), but fails to teach further comprising the step of:
providing cooling water passages in each expansion ring, wherein water can flow through said water passages, and controlling said water flow.
Yamamoto teaches executing roll crown adjustment precisely with high accuracy (abstract) by controlling a heating quantity of the roll.  Yamamoto further teaches to provide a cooling water flow path (7) that penetrates the roll along the center axis (drawing 2) to cool the roll from the inside.
It would have been obvious to one of ordinary skill in the art to include a cooling water passage through each expansion ring of Hohenbichler, to provide cooling to the rings and provide an additional means for control of the temperature of the expansion rings for crown control.  Note that although Yamamoto only discloses a passage and is quiet to passages, it would have been obvious to use more than one passage to provide additional cooling.  Note that the courts have held that mere duplication of parts to have no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  2144.04(VI)(B).
Note that crown control through thermal regulation, such as including both electric heating elements and pipes that cool a core of a roller, is further disclosed in Sakakibara (abstract, local temps of the roll core part are adjusted through roll temp control means 6,7 to control diametral variations in the roll body length direction, machine translation p.2 lines 64-70, cooled with heat tube 7), and that Sakakibara recognizes the prior art change of temperature distribution of the roll by carrying out control of roll cooling, which was a simple and effective technique (translation, p.1 lines 21-25 under Detailed Description).

Regarding claim 2, Hohenbichler teaches further comprising the step of:
positioning at least one sensor (Hohenbichler, paragraph [0009], step d) capable of sensing at least one of the following properties:
- thickness profile of the cast strip downstream;
- local thickness of the cast strip at a defined spot close to the cast strip edges;
- casting roll surface crown during the casting campaign;
- radial casting roll expansion at a defined spot close to the cast strip edges;
and generating digital or analog signal or signals indicative of at least one of the above mentioned properties (paragraph [0009], step d).
	However, Hohenbichler is quiet to the at least one sensor being capable of sensing the temperature of the expansion rings.
	Yamamoto teaches roll crown adjustment by controlling the heating quantity by feeding back based on the temperature detected with a temperature measuring element arranged to the inside of the roll (abstract).  The temperature measuring elements are placed adjacent to the heating elements (abstract, figs 1-2).
	It would have been obvious to one of ordinary skill in the art to a temperature measuring element for feeding back temperature detected, as Yamamoto recognizes controlling of the heating quantity based on the measured temperatures enables precise crown control with high accuracy.

Regarding claims 3-4, the combination teaches further comprising the step of:
positioning at least one expansion ring within the cylindrical tube corresponding to center portions of the cast strip formed on the casting rolls during casting (Hohenbichler, paragraph [0011], one or multiple expansion rings corresponding to the center portions), each expansion ring having at least one heating element (paragraph [0071] and [0073], electrically heated) and an insulating coating thereon (Marti et al, col 4 lines 5-25, insulation) and adapted to increase in radial dimension causing the cylindrical tube to expand changing the crown of the casting surfaces of the casting rolls and thickness profile of the cast strip during casting (Hohenbichler, paragraph [0011]).

Regarding claim 7, the combination teaches where the heating elements of the expansion rings are made of stainless steel (Hohenbichler, note interpretation above, paragraph [0071] and [0073] where the expansion ring is electrically heated, the body of the ring is interpreted as being the heating element, paragraph [0025], austenitic stainless steel).

Regarding claim 8, the combination teaches further comprising the step of:
controlling casting roll drive to vary the speed of rotation of the casting rolls while varying the radial dimension of the expansion rings with insulating coating thereon responsive to at least one of digital or analog signals received from the at least one sensor to control roll crown of the casting surfaces of the casting rolls during the casting campaign (Hohenbichler, paragraph [0010], controlling casting roll drive to vary the speed).

Regarding claim 9, the combination teaches further comprising the step of:
controlling casting roll drive to vary the speed of rotation of the casting rolls while varying the radial dimension of the expansion rings with insulating coating thereon and spaced from the edge portions of the cast strip and the radial dimension of each expansion ring with insulating coating thereon corresponding to center portions of the cast strip are responsive to at least one of digital or analog signals received from the at least one sensor to control the roll crown of the casting surfaces of the casting rolls during the casting campaign (Hohenbichler, paragraph [0011]).

Regarding claim 10, the combination teaches where each expansion ring with insulating coating thereon and spaced from the edge portions of the cast strip has an annular dimension between 50 and 150 mm (Hohenbichler, paragraph [0069], annular dimension between 50 and 150 mm).

Regarding claim 11, the combination teaches where each expansion ring with insulating coating thereon and spaced from the edge portions of the cast strip has an annular dimension between 50 and 150 mm and each expansion ring with insulating coating thereon corresponding to center portions of the cast strip has an annular dimension between 50 and 150 mm (Hohenbichler, paragraph [0069], annular dimension between 50 and 150 mm, for the rings spaced from the edge portions and similarly with the rings corresponding to center portions).

Regarding claim 12, the combination teaches where each expansion ring with insulating coating thereon and spaced from the edge portions of the cast strip has a width of up to 200 mm (Hohenbichler, paragraph [0070], width of up to 200 mm).

Regarding claim 13, the combination teaches where each expansion ring with insulating coating thereon and spaced from the edge portions of the cast strip has a width of up to 200 mm and each expansion ring with insulating coating thereon corresponding to center portions of the cast strip has a width of up to 200 mm (Hohenbichler, paragraph [0070], each ring spaced from the edge portions has a width of up to 200 mm, similarly with the rings corresponding to center portions).

Regarding claim 14, the combination teaches where each expansion ring with insulating coating thereon and spaced from the edge portions of the cast strip provides a heating input of up to 30 kW (Hohenbichler, paragraph [0073], each expansion ring is electrically heated and may provide a heating input of up to 30 kW).

Regarding claim 15, the combination teaches where each expansion ring with insulating coating thereon and spaced from the edge portions of the cast strip provides a heating input of up to 30 kW and each expansion ring with insulating coating thereon corresponding to center portions of the cast strip provides a heating input of up to 30 kW (Hohenbichler, paragraph [0073], each expansion ring is electrically heated and may provide a heating input of up to 30 kW).

Regarding claim 16, the combination teaches where the radial dimension of each expansion ring with insulating coating thereon and spaced from the edge portions of the cast strip can be controlled independently to control the roll crown of the casting surfaces of the casting rolls (Hohenbichler, paragraph [0074], independently controlled).

Regarding claim 17, the combination teaches where the radial dimension of each expansion ring with insulating coating thereon and spaced from the edge portions of the cast strip and each expansion ring with insulating coating thereon corresponding to center portions of the cast strip can be controlled independently to control the roll crown of the casting surfaces of the casting rolls (Hohenbichler, paragraph [0074], independently controlled).

Regarding claim 18, the combination teaches further comprising the step of:
controlling the position of each casting roll to vary the horizontal distance between the casting roll axial centerlines while varying the radial dimension of the expansion rings, each expansion ring with insulating coating thereon corresponding to at least one property in a center portion or edge portion of the cast strip responsive to at least one of digital or analog signals received from the at least one sensor to control roll crown of the casting surfaces of the casting rolls during the casting campaign (Hohenbichler, see p.22-23 (claim 13 of Hohenbichler), step f).

Regarding claim 19, Hohenbichler teaches a method of continuously casting thin strip by controlling roll crown (paragraph [0012]) comprising the steps of:
assembling a caster having a pair of counter rotating casting rolls with a nip there between capable of delivering cast strip downwardly from the nip, each casting roll having a casting surface formed by a cylindrical tube having thickness of no more than 80 millimeters of a material selected from the group consisting of copper and copper alloy (paragraph [0012], step a), optionally with a metal or metal alloy coating thereon (note that the limitation is optional and thus not required, however, disclosed in paragraph [0057], chromium or nickel coating), and having a plurality of longitudinal water flow passages extending through the cylindrical tube (paragraph [0009], paragraph [0059], longitudinal water flow passages 126);
positioning at least one expansion ring within the cylindrical tube corresponding to center portions of the cast strip formed on the casting rolls during a casting campaign (paragraph [0012], step b),
assembling a metal delivery system capable of forming a casting pool supported on the casting surfaces of the casting rolls above the nip with side dams adjacent ends of the nip to confine the casting pool (paragraph [0012], step c);
controlling the radial dimension of the at least one expansion ring with insulating coating thereon responsive to at least one of digital or analog signals received from at least one sensor to control the roll crown of the casting surfaces of the casting rolls during the casting campaign (paragraph [0012], step e).
Note that the method and casting roll of Hohenbichler is substantially identical to that being claimed.  The presently claimed casting roll differs in that the present claims further require that the at least one expansion ring has at least one heating element.  However, note that Hohenbichler’s expansion rings are controlled by regulating the temperature of the expansion ring (paragraph [0071]), where each expansion ring is electrically heated (paragraph [0073]).  Thus, the body of the expansion ring of Hohenbichler meets the claim limitation of at least one heating element.

Hohenbichler fails to teach an insulating coating on each expansion ring, the insulating coating having a thickness such that when in operation, the expansion ring is capable of achieving a temperature different relative to the cylindrical tube at least 50% greater than a temperature difference that a similar but uncoated expansion ring could achieve under substantially similar operating conditions.  
Marti et al discloses a casting roller (1) having intermediate rings (7b, 7c, 7d) that radially expand to act on the cylinder sleeve to either globally alter or make local fine adjustments to the external profile of the casting roller (abstract).  In one embodiment (fig 7, col 4 lines 5-25), Marti et al discloses that the intermediate ring (7d) is provided with a pressure ring (24), which expands in response to inductive heating (col 4 lines 5-25).  To further intensify the effect, insulation (25) is provided which thermally insulates the pressure ring from the cylinder sleeve and the intermediate ring (col 4 lines 5-25).
In view of the teachings of Marti et al, it would have been obvious to one of ordinary skill in the art to apply an insulating coating onto each expansion ring of Hohenbichler, in order to intensify the effect of the expansion of the rings when heated (note that the use of an insulation would prevent leakage of heat to and from the water flow passages and the casting roll surface, thus providing for a more accurate control of thermal expansion of the expansion roll).

The combination of Hohenbichler as modified by Marti et al is quiet to the insulating coating having a thickness such that in operation, the expansion ring is capable of achieving a temperature different relative to the cylindrical tube at least 50% greater than a temperature difference that a similar but uncoated expansion ring could achieve under substantially similar operating conditions.  
Bergeron discloses a thermally insulating matrix coating primarily for the flexible belts of a continuous casting machine, but can be applied to other portions of the continuous casting machine (col 1 lines 5-20).  Bergeron discloses zirconia as the preferred insulative material, which also has a coefficient of expansion that closely approximates that of steel (1-10), and that Yttria may be added to stabilize the structure of the zirconia crystals during thermal cycling (col 9 lines 1-25).  Bergeron’s coatings are suitable adherent and mechanically and thermally durable (col 2 lines 45-50).  Bergeron recognizes that for extra insulation, thicknesses of several times 0.002 of an inch will be useful, since the coating is rugged and can withstand flexing.  Thicknesses as great as 0.015 of an inch are readily produced and are rugged (col 11 line 52 – col 12 line 2).  Bergeron also recognizes applying a greater thickness of the insulating material depending on the application of the coating (col 12 lines 40-51).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of said insulating coating, such as to have a thickness of at least 0.010 inch, as a greater thickness would provide for extra insulation, where Marti recognizes that insulation intensifies the effect of the expansion ring, and that the thickness and the amount of insulation described in Bergeron is rugged and thermally durable, and that a specific thickness would depend on the intended use of the coating.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).
Note that the combination suggests insulating coatings that are rugged and have a thickness that can be several times 0.002 of an inch, such as being up to 0.015 inches.  A thickness of 0.015 inch overlaps the disclosed (publication, paragraph [0120]) and claimed thickness (claims 54-55), and would therefore meet the claimed property of being a thickness such that when in operation, the expansion ring is capable of achieving a temperature different relative to the cylindrical tube at least 50% greater than a temperature difference that a similar but uncoated expansion ring could achieve under substantially similar operating conditions.  

The combination of Hohenbichler as modified by Marti et al and Bergeron discloses regulating the expansion of the expansion rings by regulating the temperature (Hohenbichler, paragraph [0071]), but fails to teach further comprising the step of:
providing cooling water passages in the at least one expansion ring, wherein water can flow through said water passages, and controlling said water flow.
Yamamoto teaches executing roll crown adjustment precisely with high accuracy (abstract) by controlling a heating quantity of the roll.  Yamamoto further teaches to provide a cooling water flow path (7) that penetrates the roll along the center axis (drawing 2) to cool the roll from the inside.
It would have been obvious to one of ordinary skill in the art to include a cooling water passage through each expansion ring of Hohenbichler, to provide cooling to the rings and provide an additional means for control of the temperature of the expansion rings for crown control.  Note that although Yamamoto only discloses a passage and is quiet to passages, it would have been obvious to use more than one passage to provide additional cooling.  Note that the courts have held that mere duplication of parts to have no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  2144.04(VI)(B).
Note that crown control through thermal regulation, such as including both electric heating elements and pipes that cool a core of a roller, is further disclosed in Sakakibara (abstract, local temps of the roll core part are adjusted through roll temp control means 6,7 to control diametral variations in the roll body length direction, machine translation p.2 lines 64-70, cooled with heat tube 7), and that Sakakibara recognizes the prior art change of temperature distribution of the roll by carrying out control of roll cooling, which was a simple and effective technique (translation, p.1 lines 21-25 under Detailed Description).

Regarding claim 20, Hohenbichler teaches further comprising the step of:
positioning at least one sensor (Hohenbichler, paragraph [0012], step d) capable of sensing at least one of the following properties:
- thickness profile of the cast strip downstream;
- local thickness of the cast strip at a defined spot close to the cast strip edges;
- casting roll surface crown during the casting campaign;
- radial casting roll expansion at a defined spot close to the cast strip edges;
and generating digital or analog signal or signals indicative of at least one of the above mentioned properties (paragraph [0012], step d).
	However, Hohenbichler is quiet to the at least one sensor being capable of sensing the temperature of the expansion rings.
	Yamamoto teaches roll crown adjustment by controlling the heating quantity by feeding back based on the temperature detected with a temperature measuring element arranged to the inside of the roll (abstract).  The temperature measuring elements are placed adjacent to the heating elements (abstract, figs 1-2).
	It would have been obvious to one of ordinary skill in the art to a temperature measuring element for feeding back temperature detected, as Yamamoto recognizes controlling of the heating quantity based on the measured temperatures enables precise crown control with high accuracy.

Regarding claim 22, the combination teaches wherein the at least one heating element is made of stainless steel (Hohenbichler, note interpretation above, paragraph [0071] and [0073] where the expansion ring is electrically heated, the body of the ring is interpreted as being the heating element, paragraph [0025], austenitic stainless steel).

Regarding claim 23, the combination teaches further comprising the step of:
controlling casting roll drive to vary the speed of rotation of the casting rolls while varying the radial dimension of the at least one expansion ring with insulating coating thereon responsive to at least one of digital or analog signals received from the at least one sensor to control roll crown of the casting surfaces of the casting rolls during the casting campaign (Hohenbichler, paragraph [0013], controlling casting roll drive to vary the speed).

Regarding claim 24, the combination teaches wherein the at least one expansion ring with insulating coating thereon has an annular dimension between 50 and 150 mm (Hohenbichler, paragraph [0069], annular dimension between 50 and 150 mm).

Regarding claim 25, the combination teaches wherein the at least one expansion ring with insulating coating thereon has a width of up to 200 mm (Hohenbichler, paragraph [0070], width of up to 200 mm).

Regarding claim 26, the combination teaches wherein the at least one expansion ring with insulating coating thereon provides a heating input of up to 30 kW (Hohenbichler, paragraph [0073], each expansion ring is electrically heated and may provide a heating input of up to 30 kW).

Regarding claim 27, the combination teaches wherein each expansion ring with insulating coating thereon corresponding to the center portions of the cast strip can be controlled independently to control the roll crown of the casting surfaces of the casting rolls (paragraph [0074], independently controlled).

Regarding claim 28, the combination teaches further comprising the step of:
controlling the position of the casting roll to vary the horizontal distance between the casting roll axial centerlines while varying the radial dimension of the at least one expansion ring, each expansion ring with insulating coating thereon corresponding to at least one property in the center portion of the cast strip responsive to at least one of digital or analog signals received from the at least one sensor to control roll crown of the casting surfaces of the casting rolls during the casting campaign (Hohenbichler, see p.22-23 (claim 13 of Hohenbichler), step f).

Regarding claims 54-55, see rejection of claims 1 and 19 above.  Although Marti et al is quiet to a thickness of the insulating coating, Bergeron recognizes that for extra insulation, thicknesses of several times 0.002 of an inch will be useful, since the coating is rugged and can withstand flexing.  Thicknesses as great as 0.015 of an inch (thereby overlapping the claimed range of 0.010 inch) are readily produced and are rugged (col 11 line 52 – col 12 line 2).  Bergeron also recognizes applying a greater thickness of the insulating material depending on the application of the coating (col 12 lines 40-51).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of said insulating coating, such as to have a thickness of at least 0.010 inch, as a greater thickness would provide for extra insulation, where Marti recognizes that insulation intensifies the effect of the expansion ring, and that the thickness and the amount of insulation described in Bergeron is rugged and thermally durable, and that a specific thickness would depend on the intended use of the coating.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claims 56-57, the combination of Hohenbichler as modified by Marti et al is quiet to the insulating coating comprising Yttria-stabilized zirconia.
Bergeron discloses a thermally insulating matrix coating primarily for the flexible belts of a continuous casting machine, but can be applied to other portions of the continuous casting machine (col 1 lines 5-20).  Bergeron discloses zirconia as the preferred insulative material, which also has a coefficient of expansion that closely approximates that of steel (1-10), and that Yttria may be added to stabilize the structure of the zirconia crystals during thermal cycling (col 9 lines 1-25).  Bergeron’s coatings are suitable adherent and mechanically and thermally durable (col 2 lines 45-50).
As Marti et al is not specific to the type of material for the insulating coating, it would have been obvious to one of ordinary skill in the art to use a Yttria-stabilized zirconia, as Bergeron recognizes that the Yttria stabilized zirconia is insulating and is mechanically and thermally durable during thermal cycling (col 2 lines 45-50, col 9 lines 1-25) as well as being flexible and rugged (col 11 line 65- col 12 line 2).  Note that Bergeron discloses that the coefficient of expansion of zirconia closely approximates that of steel (col 9 lines 1-10), which would be suitable to match the expansion rings of Hohenbichler which are also formed of a steel (paragraph [0025]).

Claims 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenbichler in view of Marti et al and Yamamoto.
Regarding claim 58, Hohenbichler teaches a method of continuously casting thin strip by controlling roll crown (paragraph [0009]) comprising the steps of:
assembling a caster having a pair of counter rotating casting rolls with a nip there between capable of delivering cast strip downwardly from the nip, each casting roll having a casting surface formed by a cylindrical tube having thickness of no more than 80 millimeters of a material selected from the group consisting of copper and copper alloy (paragraph [0009], step a), optionally with a metal or metal alloy coating thereon (note that the limitation is optional and thus not required, however, disclosed in paragraph [0057], chromium or nickel coating), and having a plurality of longitudinal water flow passages extending through the cylindrical tube (paragraph [0009], paragraph [0059], longitudinal water flow passages 126);
positioning at least two expansion rings within and engaging the cylindrical tube and spaced within 450 mm of edge portions of the cast strip formed on opposite end portions of the casting rolls during a casting campaign (paragraph [0009], step b),
assembling a metal delivery system capable of forming a casting pool supported on the casting surfaces of the casting rolls above the nip with side dams adjacent to the ends of the nip to confine the casting pool (paragraph [0009], step c); and
controlling the radial dimension of the expansion rings responsive to at least one of digital or analog signal received from at least one sensor to control the roll crown of the casting surfaces of the casting rolls during the casting campaign (paragraph [0009], step e).
Note that the method and casting roll of Hohenbichler is substantially identical to that being claimed.  The presently claimed casting roll differs in that the present claims further require that each expansion ring has at least one heating element. However, note that Hohenbichler’s expansion rings are controlled by regulating the temperature of the expansion ring (paragraph [0071]), where each expansion ring is electrically heated (paragraph [0073]).  Thus, the body of the expansion ring of Hohenbichler meets the claim limitation of at least one heating element.

Hohenbichler et al is quiet to each expansion ring having an insulating coating, an expansion ring temperature sensor, wherein a thickness of the insulating coating is selected, such that, when the heating elements are operated and cooling water flows through the longitudinal water flow passages, the expansion rings generate a temperature difference between the expansion ring and the cylindrical tube sufficient for the expansion rings to expand and cause the cylindrical tube to expand changing roll crowns of the casting surface of the casting rolls and thickness profile of the cast strip during casting.
Marti et al discloses a casting roller (1) having intermediate rings (7b, 7c, 7d) that radially expand to act on the cylinder sleeve to either globally alter or make local fine adjustments to the external profile of the casting roller (abstract).  In one embodiment (fig 7, col 4 lines 5-25), Marti et al discloses that the intermediate ring (7d) is provided with a pressure ring (24), which expands in response to inductive heating (col 4 lines 5-25).  To further intensify the effect, insulation (25) is provided which thermally insulates the pressure ring from the cylinder sleeve and the intermediate ring (col 4 lines 5-25).
In view of the teachings of Marti et al, it would have been obvious to one of ordinary skill in the art to apply an insulating coating onto each expansion ring of Hohenbichler, in order to intensify the effect of the expansion of the rings when heated (note that the use of an insulation would prevent leakage of heat to and from the water flow passages and the casting roll surface, thus providing for a more accurate control of thermal expansion of the expansion roll).
Note that the insulation coating would necessarily have a thickness.  The limitation of “when the heating elements are operated and cooling water flows through the longitudinal water flow passages, the expansion rings generate a temperature difference between the expansion ring and the cylindrical tube sufficient for the expansion rings to expand and cause the cylindrical tube to expand changing roll crowns of the casting surface of the casting rolls and thickness profile of the cast strip during casting” describes the function of the apparatus, which is disclosed in Hohenbichler (paragraph [0071-0073]).
The combination of Hohenbichler as modified by Marti et al is quiet to an expansion ring temperature sensor, and that the control system receives signals from the expansion ring temperature sensors.
	Yamamoto teaches roll crown adjustment by controlling the heating quantity by feeding back based on the temperature detected with a temperature measuring element arranged to the inside of the roll (abstract).  The temperature measuring elements are placed adjacent to the heating elements (abstract, figs 1-2).
	It would have been obvious to one of ordinary skill in the art to include a temperature measuring element for feeding back temperature detected of each expansion ring, as Yamamoto recognizes controlling of the heating quantity based on the measured temperatures enables precise crown control with high accuracy.

	Regarding claim 59, the combination teaches further comprising the step of positioning at least one sensor capable of sensing a temperature of the expansion rings (note combination above, Yamamoto discloses a temperature measuring element) generating digital or analog signal or signals indicative of the temperature of the expansion rings (note combination, where Hohenbichler discloses generating digital or analog signals, paragraph [0009], step d).

Claims 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenbichler as modified by Marti et al and Yamamoto as applied to claim 58 above, and further in view of Bergeron.
Regarding claim 60, the combination is quiet to the insulating coating is at least 0.010 inch thick.
Bergeron discloses a thermally insulating matrix coating primarily for the flexible belts of a continuous casting machine, but can be applied to other portions of the continuous casting machine (col 1 lines 5-20).  Bergeron’s coatings are suitably adherent and mechanically and thermally durable (col 2 lines 45-50).  Bergeron recognizes that for extra insulation, thicknesses of several times 0.002 of an inch will be useful, since the coating is rugged and can withstand flexing.  Thicknesses as great as 0.015 of an inch are readily produced and are rugged (col 11 line 52 – col 12 line 2).  Bergeron also recognizes applying a greater thickness of the insulating material depending on the application of the coating (col 12 lines 40-51).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of the insulating coating of the combination of Hohenbichler and Marti et al, such as to have a thickness of at least 0.010 inch, as a greater thickness would provide for extra insulation, where Marti recognizes that insulation intensifies the effect of the expansion ring, and that the thickness and the amount of insulation described in Bergeron is rugged and thermally durable, and that a specific thickness would depend on the intended use of the coating.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claim 61, the combination of Hohenbichler as modified by Marti et al is quiet to the insulating coating comprising Yttria-stabilized zirconia.
Bergeron discloses a thermally insulating matrix coating primarily for the flexible belts of a continuous casting machine, but can be applied to other portions of the continuous casting machine (col 1 lines 5-20).  Bergeron discloses zirconia as the preferred insulative material, which also has a coefficient of expansion that closely approximates that of steel (col 9 lines 1-10), and that Yttria may be added to stabilize the structure of the zirconia crystals during thermal cycling (col 9 lines 1-25).  Bergeron’s coatings are suitable adherent and mechanically and thermally durable (col 2 lines 45-50).
As Marti et al is not specific to the type of material for the insulating coating, it would have been obvious to one of ordinary skill in the art to use a Yttria-stabilized zirconia, as Bergeron recognizes that the Yttria stabilized zirconia is insulating and is mechanically and thermally durable during thermal cycling (col 2 lines 45-50, col 9 lines 1-25) as well as being flexible and rugged (col 11 line 65- col 12 line 2).  Note that Bergeron discloses that the coefficient of expansion of zirconia closely approximates that of steel (col 9 lines 1-10), which would be suitable to match the expansion rings of Hohenbichler which are also formed of a steel (paragraph [0025]).

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenbichler as modified by Marti et al and Yamamoto as applied to claim 58 above, and further in view of Sakakibara.
Regarding claim 62, the combination of Hohenbichler as modified by Marti et al discloses regulating the expansion of the expansion rings by regulating the temperature (Hohenbichler, paragraph [0071]), but fails to teach a step of providing cooling water passages in each expansion ring, wherein water can flow through said water passages, and controlling said water flow and regulating the expansion of the expansion rings.
Yamamoto teaches executing roll crown adjustment precisely with high accuracy (abstract) by controlling a heating quantity of the roll.  Yamamoto further teaches to provide a cooling water flow path (7) that penetrates the roll along the center axis (drawing 2) to cool the roll from the inside.
Sakakibara teaches crown control through thermal regulation, such as including both electric heating elements and pipes that cool a core of a roller (abstract, local temps of the roll core part are adjusted through roll temp control means 6,7 to control diametral variations in the roll body length direction, machine translation p.2 lines 64-70, cooled with heat tube 7), and that Sakakibara recognizes the prior art change of temperature distribution of the roll by carrying out control of roll cooling, which was a simple and effective technique (translation, p.1 lines 21-25 under Detailed Description).
It would have been obvious to one of ordinary skill in the art to include a cooling water passage through each expansion ring of Hohenbichler, to provide cooling to the rings and provide an additional means for control of the temperature of the expansion rings for crown control.  Note that although Yamamoto only discloses a passage and is quiet to passages, it would have been obvious to use more than one passage to provide additional cooling.  Note that the courts have held that mere duplication of parts to have no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  2144.04(VI)(B).

Response to Arguments
Applicant's arguments filed 7/01/22 have been fully considered but they are not persuasive.
Applicant has submitted an evidentiary declaration by the inventor.  Applicant tested the expansion rings on their own and they were found to heat and expand as expected (paragraph 7).  The expansion rings expanded as expected when assembled into a casting roll (paragraph 8).  However, when installed into a twin roll caster and operated with cooling water, applicant measured minimal temperature increase and expansion, which applicant considered as a design failure (paragraph 9).  Applicant tested the effectiveness of a thermal insulating coating (paragraph 11), and recognized that based on their experimental data, a person of ordinary skill in the art would understand the insulating coatings substantially improve the effectiveness of the expansion rings (paragraph 12), making the rings sufficiently responsive to the heating elements so as to effectively control the shape of the crown (paragraph 12).
Applicant argues, on p.12 of the Remarks, that their testing establishes failures of others, i.e., Hohenbichler as cited.  That the failure was unexpected, and that without applicant’s discovery, would not have been obvious to a person of skill in the art.
“Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.” In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).  MPEP 716.07.
Applicant’s specification shows that Hohenbichler’s system can generate a temperature difference between the expansion ring and the cylinder (paragraph [0095]).  Marti specifically suggests providing insulation on the expansion rolls in order to “further intensify” the effect of expanding a cylinder sleeve with a pressure ring.  The data in applicant’s specification shows that some expansion of the crown is possible with Hohenbichler’s system (i.e. it is not fully inoperative), while Marti suggests a method of improving that effect.  Thus, a person of skill in the art would have been led to combining the teachings of the references.
The fact that applicant has recognized another advantage (overcoming temperature losses due to cooling water moving through the casting rollers) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's argument on p.12 of the remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner’s conclusion of obviousness was not based upon improper hindsight reasoning.  Marti specifically discloses a pressure ring (24) that can be expanded in the radial direction by inductive heating (Marti, col 4 lines 5-25) so as to expand the cylinder sleeve.  To further intensify this effect, the pressure ring is provided with insulation, which thermally insulates it from the cylinder sleeve and the intermediate ring (col 4 lines 5-25).  Thus, Marti shows that thermal insulation of the heated pressure ring intensifies the expansion of the pressure ring for controlling the external profile of a casting roll.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).
Although Inventor Nooning points out that Marti does not teach that heat is removed by the longitudinal water passages that caused the failure of the Hohenbichler design, Marti’s insulation is still provided for thermal insulation so as to intensify the expansion of the pressure ring. The fact that applicant has recognized another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues, on p.12 of the remarks, that a person of skill in the art would not have an expectation of success reading Marti as it locates insulation between rotating components and uses inductive heating, and is therefore an inoperative design.
The examiner disagrees.  The rejection is based on the combination of references.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As Hohenbichler discloses an expanding ring, and Marti discloses providing a pressure ring (which is expanded by inductive heating) with thermal insulation so as to intensify the effects of expanding, the combination would have suggested to one skilled in the art to provide thermal insulation so as to intensify the effects of the expanding ring of Hohenbichler.  Although applicant argues that the pressure ring is located between rotating and stationary components and thus inoperative, note that where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).  The use of the thermal insulation is effective in intensifying the expansion of the pressure ring.  “Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.” In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).   MPEP 716.07.

Applicant argues, on p.13 of the remarks, that none of the cited references teach or suggest the temperature difference of an expansion ring relative to an actively cooled cylindrical tube.  Applicant argues that Bergeron’s insulating material is applied to a flexible metallic casting belt to insulate and protect the belt from intimate molten metal contact, and not insulating one component where heat is being applied from another where heat is being removed, and has nothing to do with controlling a profile of a cast metal product.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The rejection is based over a combination of the references, where a thermal insulation was disclosed in Marti for intensifying the effect of expanding of the rings that control the roll profile.  Bergeron was cited showing that Yttria-stabilized zirconia is a known type of thermal insulation, having properties of being suitably adherent and mechanically and thermally durable during thermal cycling, as the coefficient of expansion of zirconia closely approximates that of steel, which would be suitable to match the steel expansion rings of Hohenbichler.  Bergeron describes using thicknesses of 0.015 inches and also recognizes that greater thicknesses can be used depending on the application of the coating.  Bergeron teaches a 0.015 inch thick coating is readily produced and is rugged.  Applicant’s specification discloses that coating thicknesses of 0.010-0.025 inches are essential to control or eliminate heat transfer from the expansion ring to the casting roll.  As discussed on p.7 of the Board Decision mailed 5/03/22, while the art does not explicitly teach that a specific coating will have the claimed property, the art does suggest a coating having a thickness which will be “capable of achieving the claimed temperature differential, as required by the claim.

Applicant argues, on p.13 of the remarks, that Yamamoto is not concerned with casting strip metals, and does not mention insulating crown controlling apparatus from casting roll walls.  Applicant further argues that Yamamoto’s resistors are embedded in the roll drum and therefore directly heat the rolling roll, which is opposite of the present invention.  Applicant further argues that Yamamoto’s cooling water passage passes through a center of the roll to cool the roll from the inside, which is opposite of the claimed invention, where the expansion rings include water cooling passages.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As Yamamoto discloses crown adjustment by controlling the heating quantity by feeding back based on the temperature detected with a temperature measuring element arranged adjacent to heating elements, the combination would suggest the use of a temperature measuring element for feeding back temperature detected of each expansion ring of Hohenbichler.  Furthermore, as Yamamoto teaches crown control by controlling a heating quantity of the roll, further providing a cooling water path, and that Sakakibara discloses crown control through thermal regulation of both heating elements and cooling pipes, the combination would suggest cooling passages for each expansion ring of Hohenbichler, which control the crown of the roll.

Applicant argues, on p.13-14 of the Remarks, Sakakibara concerns work rolls for hot aluminum rolling, and does not concern casting strip metals.  Applicant argues that such work rolls would not be formed by a cylindrical tube having thickness of no more than 80 millimeters, or of a material selected from the group consisting of copper and copper alloy, as recited in claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hohenbichler discloses the claimed limitation of a cylindrical tube having thickness of no more than 80 millimeters of a material selected from the group consisting of copper and copper alloy.
Applicant further argues that Sakakibara teaches away from the present invention because the longitudinal cooling passages would go against attempts at differential cooling of the casting roll in a direction perpendicular to the longitudinal cooling passages.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As Sakakibara discloses crown control through thermal regulation including both electric heating elements and pipes that cool a core of a roller, the combined teaches of the references would have suggested both heating and cooling of the expansion rings for the crown control.

Applicant argues, with respect to new claim 58, that as Hohenbichler failed to recognize the issue of insufficient temperature difference, the combination would thus fail to teach the claimed limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).
Note that the expansion of the expansion rings of Hohenbichler is for changing the roll crown of the casting surfaces during casting (abstract).  In the combination to further include an insulating layer, for further intensifying the expansion of the expansion rings, one skilled in the art would have selected a thickness which would not destroy the Hohenbichler reference (intensifying the expansion effect), so as to still perform the intended function of Hohenbichler, of changing the roll crown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735